Citation Nr: 0123259
Decision Date: 09/25/01	Archive Date: 12/03/01

DOCKET NO. 98-09 056               DATE SEP 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to service connection or compensation under 38 U.S.C.A.
1151 (West 1991) for cerebrovascular accident residuals to include
a bilateral eye disability, a psychiatric disability, and
impotence.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from July 1975 to May 1977.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a March 1998 rating decision by the Newark, New Jersey
Regional Office (RO) of the Department of Veterans Affairs (VA).

A medical opinion from an independent medical expert (IME) was
obtained by the Board in June 2001. After receipt of the IME's
medical opinion, in August 2001, the veteran's representative
indicated that they had no further evidence or argument to submit.

FINDING OF FACT

The veteran does not have additional disability due to his use of
VA-prescribed Indocin.

CONCLUSIONS OF LAW

1. The requirements for compensation benefits pursuant to the
provisions of 38 U.S.C.A. 1151 for cerebrovascular accident
residuals and/or ischemic attack residuals to include bilateral eye
disabilities, a psychiatric disability, and impotence have not been
met. 38 U.S.C.A. 1151, 5107 (West 1991); 38 C.F.R. 3.358 (2000).

2. Cerebrovascular accident residuals and/or ischemic attack
residuals to include bilateral eye disabilities, a psychiatric
disability, and impotence are not proximately

2 -

due to or the result of a service connected disease or injury. 38
C.F.R. 3.310 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), 38 U.S.C.A. 5100,5102, 5103, 5106, 5107, 5126
(West Supp. 2001). To implement the provisions of the law, the VA
promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159,
3.326(a)). The amendments were effective November 9, 2000, except
for the amendment to 38 C.F.R. 3.156(b) which is effective August
29, 2001. Except for the amendment to 38 C.F.R. 3.156(a), the
second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R.
3.159(c)(4)(iii), VA stated that "the provisions of this rule
merely implement the VCAA and do not provide any rights other than
those provided in the VCAA." 66 Fed. Reg. 45,629. Accordingly, in
general where the record demonstrates that the statutory mandates
have been satisfied, the regulatory provisions likewise are
satisfied. The Act and implementing regulations eliminate the
concept of a well-grounded claim, redefines the obligations of VA
with respect to the duty to assist, and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order)
(holding that VA cannot assist in the development of a claim that
is not well grounded). The new law also includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. In this case, even though
the RO did not have the benefit of the explicit provisions of the
VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his representative,
if represented, of any information and evidence needed to
substantiate and complete a claim. Veterans Claims Assistance Act
of 2000, 38 U.S.C.A. 5102, 5103. The record

3 -                                                               
  
shows that the veteran was notified in the March 1998 rating
decision f the reasons and bases for the denial of his claim.
Thereafter, he was again notified of this information in the May
1998 statement of the case and in the September and October 1998
supplemental statements of the case. The Board concludes the
discussions in the rating decision, statement of the case,
supplemental statement of the case, and letters sent to the veteran
informed him of the information and evidence needed to substantiate
this claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate the claim. Veterans Claims Assistance Act
of 2000, 38 U.S.C.A. 5103A. In this case, the veteran's private and
VA medical records were obtained. In addition, the veteran was
examined by VA and an IME opinion was obtained. The veteran's
representative indicated that they have no further evidence or
argument to submit on behalf of the current claim. In this case,
the Board finds that VA has done everything reasonably possible to
assist the veteran. There is sufficient evidence of record to
decide his claim properly.

In the circumstances of this case, a remand would serve no useful
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)
(strict adherence to requirements in the law does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case; such adherence would
result in unnecessarily imposing additional burdens on VA with no
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App.
426,430 (1994) (remands which would only result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
veteran are to be avoided). VA has satisfied its duties to notify
and to assist the appellant in this case. Further development and
further expending of VA's resources is not warranted.

As noted, in this case, even though the RO did not have the benefit
of the explicit provisions of the VCAA, VA's duties have been
fulfilled. Moreover, as the Board finds that the directives of VCAA
have been complied with regarding VA's duties to notify and to
assist the veteran, the Board finds that the veteran has not been

4 -

prejudiced by the Board's consideration of the merits of his claim,
as set forth below. See Bernard v. Brown, 4 Vet. App. 384 (1993)
[when the Board addresses in its decision a question that has not
been addressed by the RO, it must consider whether the veteran has
been given adequate notice to respond and, if not, whether he has
been prejudiced thereby]. For the reasons previously set forth, the
Board believes that the veteran has been given ample opportunity to
provide evidence and argument in support of his claim. In short,
the Board finds that the veteran has been given adequate notice of
the need to submit evidence or argument and that he is not
prejudiced by this decision.

Background

In a January 1978 rating decision, service connection was granted
for right knee chondromalacia.

According to September 1996 VA treatment record, the veteran
complained of right knee pain and swelling on that date. In order
to provide relief for the veteran's complaints with regard to his
service-connected disability, the veteran was prescribed Indocin 25
mg. t.i.d. Shortly thereafter, on September 17, 1996, VA clinical
records show that the veteran complained of the sudden onset of
bilateral blurry vision. Evaluation of the veteran revealed that
the veteran exhibited migraine cephalalgia, bilateral visual acuity
of 20/20. The assessments in the eye clinic included refractive
error and "hysterical versus refractive error). The veteran's
Indocin was discontinued and he was started on Tolectin, 400 mg,
t.i.d. It was indicated that the veteran's blurred vision was
possibly Indocin-induced. On September 18, 1996, the veteran was
treated by Aaron S. Kaplan, M.D., F.A.C.S., and this physician
noted that the veteran complained of blurry vision of three days'
duration. On visual evaluation, the veteran exhibited bilateral
visual acuity of 20/200 and bilateral macular edema. In October
1996, the veteran was treated by another private physician who
noted that the veteran reported having had blurred vision following
use of Indocin. At that time, his vision on the right was 20/25 and
his vision on the left was 20/20.

5 -

A December 1996 computerized tomography (CT) study of the head
without contrast indicated that the veteran complained of the
sudden onset of visual loss "a few months before" which
corresponded to his starting to take the prescribed Indocin. He was
reported to have a possible central scotoma. An impression of rule
out lesion in the left occipital parietal area was rendered. A
clinical note from approximately one week later indicated that the
veteran possibly had suffered a cerebral vascular accident, but
recommended that the veteran undergo a magnetic resonance imaging
(MRI). In January 1997, the veteran underwent the recommended MRI
study of the brain with and without contrast identified no
abnormalities.

In November 1997, the veteran was afforded a VA examination. At
that time, the veteran reported having a history of decreased
vision in both eyes since December 1996 after he had been placed on
Indocin. The veteran also reported that testing had shown no
abnormalities. The examiner noted that the veteran was seen by VA
in September 1996 for complaints of blurred vision, but the
examination was normal, including visual field testing. Also, the
examiner noted that the veteran was seen by a private physician who
noted that the veteran had macular edema in both eyes. The examiner
further indicated that the veteran was again seen by VA in October
1996 and visual evaluation was normal, with vision of 20/20
bilaterally. The examiner indicated that the recent CT resulted in
a diagnosis of questionable lesion in the left occipital parietal
area, but the subsequent MRI was normal.

Visual examination revealed vision in the right eye of 20/200+1 and
in the left eye, 20/200. The peripheral fields were full to
confrontation testing in both eyes. Extraocular muscle movements
were full. The pupils were round and reactive to light in both eyes
with no afferent defect. Visual fields were evaluated with the
Humphrey's perimeter using the 24-2 program. Results of the right
eye showed a viable visual field showing a central scotoma. Results
of the left eye showed less reliability having 10/21 fixation
losses and showing a central scotoma. Color vision was tested with
pseudoisochromatic plates. Results showed 9/10 correct with the
right eye and 10/10 correct with the left eye. Slit eye lamp
examination revealed a

6 -

clear cornea and lens in both eyes. Applanation pressures were 15
in the right eye and 16 in the left eye. Dilated fundus examination
showed a cup-to-disk ratio of 0/25 in the right eye and in the left
eye. The maculae was normal in both eyes. Diagnoses were hyperopia
and decreased visual acuity in both eyes with a central scotoma in
both eyes of unknown etiology. The examiner recommended repeat
electrodiagnostic testing to further elucidate the etiology of the
reduced vision. The examiner opined that the decreased vision was
unlikely to be related to the small amount of Indocin used by the
veteran.

A May 1998 VA neurological evaluation noted that the veteran was
diagnosed with cerebrovascular accident residuals. The examiner
commented that the veteran developed itchiness when he took Indocin
just prior to the cerebrovascular accident and that the veteran
experienced headaches, nausea, and blurred vision just prior to the
cerebrovascular accident. The examiner opined that the foregoing
would be a rare, side effect of Indocin, but indicated that the
veteran's history was consistent with allergic reaction to Indocin
accompanied by side effects leading to a cerebrovascular accident.
The physician concluded that the veteran probably had migraine-like
phenomenon leading to vasoconstriction and a cerebrovascular
accident as a result of Indocin intake."

In May 1998, statements were received from two of the veteran's
friends. These individuals stated that the veteran began to
complain of problems with his vision after he began taking
prescription medication.

The Board notes that the veteran submitted periodical literature
regarding Indocin, but it is general in nature and does not
specifically address his experiences taking that medication.

In August 1998, the veteran was seen by M. Chambers, M.D., and F.
Padberg, M.D., who performed a cerebrovascular duplex scan,
complete, bilateral. They concluded that the right distal common
carotid artery was normal and the left distal common carotid artery
was normal. There was no evidence of significant stenosis.
Vertebrals were patent with antegrade flow.

- 7 -

Thereafter, also in August 1998, the veteran testified at a
personal hearing at the RO. At that time, the veteran and his
representative stated that the veteran was prescribed by VA the
medication Indocin for his service-connected leg disability. They
related that use of this medication caused the veteran to exhibit
such symptoms as headaches and blurred vision, culminating in the
veteran having a stroke which resulted in lasting residuals to
include bilateral eye disability. The veteran stated that Dr.
Kaplan told him that he had had a reaction to the Indocin, although
Dr. Kaplan would not document that opinion in writing. The veteran
also reported that another physician told him that the Indocin
caused migraine headaches which caused him to have a stroke. The
veteran stated that prior to having the stroke, he tried to reach
VA, and he submitted supporting telephone records. The veteran also
described having residuals of the stroke in addition to the eye
disability. The veteran related that he had been suffering from
psychiatric impairment and from a form of impotence also as due to
his Indocin medication.

In order to resolve if the veteran suffered any residual disability
or disease due to his taking of the VA-prescribed Indocin, the
Board sought an IME medical opinion. The claims file was referred
to a specialist in the field of neuroophthalmology. The IME was
asked to consider and answer the following questions: (1) Did the
veteran have a cerebrovascular accident? If so, what is the
etiology of his cerebrovascular accident? What is the relationship,
if any, between the cerebrovascular accident and the veteran's
prescribed Indocin? (2) If the veteran did not have a
cerebrovascular accident, what is the etiology of the veteran's
current bilateral eye disabilities? What is the relationship, if
any, between the veteran's current bilateral eye disabilities and
his prescribed Indocin?

In June 2001, the IME's response was received. The IME stated that
after a review of the records, she was of the opinion hat the
veteran did not have a cerebral vascular accident and that Indocin
did not cause bilateral eye disease. She indicated that the MRI
performed in January 1997 did not reveal any abnormalities. She
stated that an MRI is much more sensitive than CT scans. Therefore,
if the veteran had experienced a cerebral vascular accident,
changes would have been evidence.

8 -

There would have been an area of low intensity on the T1-weighted
images. The IME noted that the ophthalmic literature does report
several cases of indomethacin retinopathy, but these cases are
uncommon. The patients with indomethacin retinopathy had been
taking high dosages of the drug for a prolonged period of time,
over one year. No patients with indomethacin retinopathy had been
reported with macular edema. Two patients had macular pucker and
one had central serous retinopathy. The majority of patients had
paramacular depigmentation. Of note, topical indomethacin is used
to treat macular edema occurring after ocular surgery. One study
noted that oral indomethacin (25 mg q.i.d.) is inadequate to treat
macular edema because of low concentrates in the aqueous humor.
Macular edema had to be treated with topical indomethacin.

The IME opined that she did not believe that the veteran had any
ophthalmic disabilities. On repeated examinations in September and
October 1996, the veteran's vision was 20/20. The Humphrey visual
field was normal. If the veteran had a central scotoma, it would
have been evident on the visual field performed in October 1996. Of
note, she indicated that ischemic events of the cerebral
hemispheres typically produce homonymous visual field defects and
not central scotomas. The ERG and F/A were also normal. The IME
noted that on an examination (the November 1997 VA examination),
the veteran's vision was recorded as 20/200 and the visual field
had nonspecific changes. However, no visual evoked response was
performed to ascertain if this represented pathologic or functional
loss of vision.

The IME indicated that the veteran's symptoms of headaches, ringing
in the ears, and whiting of vision were consistent with a transient
ischemic attack of the vertebrobasilar arterial system. These
events usually last for a few minutes, but they can last up to 24
hours. All symptoms and signs clear spontaneously without residual
deficits. Many patients with these events have vertigo, headaches,
nausea, vomiting, tinnitus, and bilateral blurring or dimming of
vision. Patients often describe this as a grayout or whiteout of
their vision. These ischemic events are often caused by emboli,
atheromatous occlusion, hypertension, or cardiac disease.

9 -

In conclusion, the IME determined that: (1) the veteran did not
have a cerebral vascular accident, the MRI was normal; (2) Indocin
did not cause the veteran's visual complaints; and (3) the
veteran's symptoms were compatible with a transient ischemic
accident.

Analysis

At the outset, the Board notes that the veteran's claim for
compensation under 38 U.S.C.A. 1151 for cerebrovascular accident
residuals to include a bilateral eye disability, a psychiatric
disability, and impotence, was received in November 1996 and the
veteran's claim for compensation under 38 U.S.C.A. 1151 will be
considered under the law and regulation that do not require fault
on behalf of VA, as noted below. We also note that there is
indication that the Indocin was used for treatment of a service-
connected disability. Therefore, the provisions of 38 C.F.R. 3.310
(2000) are applicable. In as much as the RO has used the term
service connection (a term that is not applicable to 38 U.S.C.A.
1151, it appears that the RO considered whether there was a
relationship to the treatment under more than just the 1151 theory.

When a veteran suffers additional disability or death as the result
of training, hospital care, medical or surgical treatment, or an
examination furnished by the VA, disability compensation shall be
awarded in the same manner as if such additional disability or
death were service-connected. 38 U.S.C.A. 1151 (West 1991); 38
C.F.R. 3.358 (2000). For claims filed prior to October 1, 1997, a
veteran is not required to show fault or negligence in medical
treatment. Essentially, all additional disability resulting from VA
treatment, except for a few narrowly prescribed exceptions, may be
compensated under 38 U.S.C.A. 1151. See Brown v. Gardner, 115 S.Ct.
552 (1994).

However, for claims filed on or after October 1, 1997, the veteran
must show that the VA treatment in question resulted in additional
disability and that the proximate cause of the disability was
carelessness, negligence, lack of proper skill, error in

10-

judgment, or similar instance of fault on VA's part in furnishing
the medical or surgical treatment, or that the proximate cause of
additional disability was an event which was not reasonably
foreseeable. VAOPGCPREC 40- 97; 38 U.S.C.A. 1151 (West 1991). As
noted, the veteran's current claim is to be considered under the
standard that does not require a showing of fault on the part of
VA.

In determining that additional disability exists, the veteran's
physical condition immediately prior to the disease or injury upon
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
38 C.F.R. 3.358(b)(1) (2000). Compensation will not be payable for
the continuance or natural progress of diseases or injuries for
which the hospitalization or treatment was authorized. 38 C.F.R.
3.358(b)(2) (2000).

The veteran must show that additional disability is actually the
result of such disease or injury or an aggravation of an existing
disease or injury suffered as the result of hospitalization or
medical treatment and not merely coincidental therewith. The mere
fact of aggravation alone will not suffice to make the disability
compensable in the absence of proof that it resulted from disease
or injury or an aggravation of an existing disease or injury
suffered as the result of training, hospitalization, an
examination, or medical or surgical treatment. 38 C.F.R.
3.358(c)(1),(2) (2000).

Further, compensation is not payable for the necessary consequences
of medical or surgical treatment properly administered with the
express or implied consent of the veteran. Necessary consequences
are those which are certain to result from, or were intended to
result from, the examination or treatment administered. 38 C.F.R.
3.358(c)(3) (2000).

Thus, under 38 C.F.R. 3.358(c)(3), compensation is precluded where
disability (1) is not causally related to VA hospitalization or
medical or surgical treatment, or (2) is merely coincidental with
the VA hospitalization or medical or surgical treatment, or (3) is
the continuance or natural progress of diseases or injuries for
which VA hospitalization or medical or surgical treatment was
authorized, or (4) is the certain

or near certain result of the VA hospitalization or medical or
surgical treatment. Where a causal connection exists, there is no
willful misconduct, and the additional disability does not fall
into one of the above-listed exceptions, the additional disability
will be compensated as if service connected.

The Board notes that the veteran has asserted that his use of
Indocin caused him to suffer a stroke which in turn caused lasting
residuals to include eye disabilities, psychiatric impairment, and
a form of impotence. He has submitted statements from friends in
which they stated that the veteran's prescription medication caused
medical problems. However, since neither the veteran nor the other
lay persons have been shown to be capable of making medical
conclusions, their statements regarding causation are not
probative. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). In
addition, while the veteran has submitted medical literature
regarding Indocin, this literature does not specifically address
the veteran's medical problems, thus, it is insufficient to
establish that his use of Indocin caused him to have any medical
problems.

In this case, the record contains a VA notation that the veteran's
use of Indocin caused blurred vision as well as a VA medical
opinion that the veteran's history was consistent with allergic
reaction to Indocin accompanied by side effects leading to a
cerebrovascular accident and that the veteran probably had
migraine-like phenomenon leading to vasoconstriction and a
cerebrovascular accident as a result of Indocin intake. Conversely,
the record contains another VA opinion that the veteran's visual
problems were unlikely to be related to the small amount of Indocin
used by the veteran.

As noted, the Board sought an IME opinion to resolve these
inconsistencies in the record. Specifically, the IME was to resolve
if the veteran had a cerebrovascular accident and, if so, the
etiology thereof, to include what relationship, if any, there was
between the cerebrovascular accident and the veteran's prescribed
Indocin. In addition, the IME was requested to state if the veteran
did not have a cerebrovascular accident, what was the etiology of
the veteran's current bilateral eye disabilities. As noted, an IME
had the opportunity to review the record. The

12 -

document is remarkably detailed and reflects a detailed analysis of
the entire record. The Board finds this opinion to have the most
probative weight, that is, more probative weight than any of the
medical notations and opinions of record, as the IME is an expert
in her field and had the benefit of review of the entire record. In
addition, the IME provided reasons and bases for all of her
conclusions, as set forth above.

The IME concluded that the veteran did not suffer a cerebral
vascular accident. In addition, the IME concluded that Indocin,
which was prescribed by VA, did not cause the veteran's visual
complaints. Finally, she concluded that the veteran's symptoms were
compatible with a transient ischemic accident.

With regard to the veteran's claim, if the veteran did not have a
cerebral vascular accident, clearly he cannot be compensated for
any alleged residuals as this incident did not occur. However,
whether there was CVA or a transient ischemic attack, the analysis
remains the same, does the veteran have additional disability due
to VA treatment or care.

The Board has considered whether the VA-prescribed Indocin caused
the veteran to have additional disability. In that regard, the IME
indicated that the veteran's symptoms of headaches, ringing in the
ears, and whiting of vision were consistent with a transient
ischemic attack of the vertebrobasilar arterial system. However,
she also opined that these ischemic events are often caused by
emboli, atheromatous occlusion, hypertension, or cardiac disease.
She did not relate the transient ischemic attack to the Indocin.
With regard to the veteran's claimed eye disabilities, the IME
concluded that Indocin did not cause the veteran's visual
complaints. Likewise, the record does not show that the veteran's
complaints of psychiatric impairment and impotency are medically
related to the Indocin which he ingested. There is no medical
opinion whatsoever relating these complaints to Indocin.

Under 38 C.F.R. 3.358(c)(3), compensation is precluded where
disability is not causally related to VA hospitalization or medical
or surgical treatment. The

13 -

veteran's ischemic attacks, claimed bilateral eye disabilities,
claimed psychiatric impairment, and claimed impotence are not
related to the use of Indocin. In light of the foregoing, the Board
finds that the veteran does not have additional disability due to
his use of VA-prescribed Indocin. This determination is applicable
to the claim under 38 U.S.C.A. 1151 and under 38 C.F.R. 3.310.

Accordingly, the Board concludes that the requirements for
compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for cerebrovascular accident residuals and/or ischemic attack
residuals to include a bilateral eye disability, a psychiatric
disability, and impotence have not been met.

The preponderance of the evidence is against the claim and there is
no doubt to be resolved. 38 U.S.C.A. 5107(b), Gilbert v. Derwinski,
1 Vet. App. 49 53 (1990).

ORDER

Entitlement to service connection or compensation under 38 U.S.C.A.
1151 for cerebrovascular accident residuals to include a bilateral
eye disability, a psychiatric disability, and impotence is denied.

H. N. SCHWARTZ 
Member, Board of Veterans' Appeals

14 - 




